Citation Nr: 0917739	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  07-39 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1972, and from December 1976 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for PTSD.  
The Veteran subsequently initiated and perfected an appeal of 
this rating determination.  In June 2008, the Veteran, 
accompanied by his spouse, testified before the undersigned 
Acting Veterans Law Judge, seated in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  He contends 
he was exposed to enemy attack and related stressors during 
his military service in Vietnam.  Service connection for PTSD 
requires a medical diagnosis of PTSD, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2008).  

The Board notes that the Veteran has been diagnosed with PTSD 
as a result of his experiences during military service in 
Vietnam.  However, the Veteran's DD 214 and service personnel 
records do not provide prima facia evidence that he was 
involved in combat while in Vietnam.  As such, the Board 
notes that the Veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor and his testimony must be corroborated by credible 
supporting evidence.  See Zarycki v. Brown, 6 Vet. App. 91, 
98; Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 
9 Vet. App. 389 (1996).  

Review of the Veteran's service personnel records confirm he 
was stationed in Vietnam from October 2, 1969, to September 
30, 1970, during which time he was assigned to Headquarters 
Company, 25th Supply and Transportation Battalion, 25th 
Infantry Division.  During this time, he was awarded 4 Bronze 
Service Stars, the Bronze Star with Oak Leaf Cluster, and the 
Army Commendation Medal, all for meritorious service.  At his 
June 2008 personal hearing, the Veteran stated his unit 
experienced enemy attack in approximately February 1970 while 
stationed at Cu Chi, and one of his Bronze Stars was awarded 
for service during this period.  A Bronze Star citation 
submitted by the Veteran confirmed meritorious service 
between January 15, 1970, and March 15, 1970.  The Board 
finds this evidence to be sufficient to require further 
development by VA.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008).  Specifically, VA must attempt to verify the 
Veteran's claimed stressor with the assistance of the U.S. 
Army and Joint Services Records Research Center (JSRRC) in 
order to fully develop and adjudicate his service connection 
claim for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file, including the 
Veteran's previous statements of 
stressors, and any additional information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  This summary and all 
associated documents should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to obtain unit 
histories of Headquarters Company, 25th 
Supply and Transportation Battalion, 25th 
Infantry Division for the period from 
January to March 1970 in an attempt to 
corroborate the Veteran's claimed 
stressors, specifically including being 
subjected to an enemy attack.  

2.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, schedule the Veteran for a 
comprehensive psychiatric examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  If the evaluation 
results in a diagnosis of PTSD, the 
examiner should specify (1) whether each 
alleged stressor found by the RO to be 
established by the evidence of record is 
sufficient to produce PTSD; (2) whether 
the criteria to support a diagnosis of 
PTSD have been satisfied; and (3) whether 
there is a link between current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found to be 
sufficient to produce PTSD.  Any medical 
opinion expressed by the examiner should 
be accompanied by a complete rationale. 

3.  After all of the aforementioned 
development has been completed, 
readjudicate the Veteran's service 
connection claim for PTSD based on a 
consideration of all evidence of record.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

